DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 7 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Binder et al., (US pub. 2014/0222436, hereinafter Binder).
Regarding claim 1, Binder discloses an electronic device comprising: 
a microphone; a communication interface ([0045][0071] receiving commands and/or inputs from a user via the I/O interface from microphone); and 
at least one processor, wherein the at least one processor is configured to 
receive a voice signal through the microphone (Fig. 5, step 502 and [0013][0022][0056][0077] receiving a voice input through microphone), 

determine a value indicating a reception quality of the voice signal, based at least on the wake-up command, and transmit information on the determined value to a server through the communication interface (Figs. 1 and 5, steps 512 and 520, [0011][0022][0113] “If the input representation matches at least one of the one or more reference representations with an acceptable confidence, the trigger sound detector 406 initiates the speech-based service”; [0164] “the stored portion of the sound input is provided to the speech-based service once the speech-based service is initiated“).
	Regarding claim 2, Binder discloses the electronic device of claim 1, and further discloses:
wherein the voice signal further includes a voice command subsequent to the wake-up command, and the at least one processor is configured to transmit the information on the determined value to the server through the communication interface in order to allow the server to determine a device to transmit information on the voice command to the server among a plurality of electronic devices including the electronic device and at least one other electronic device receiving the voice signal ([0046][0050][0147][0153] providing a voice input and/or command to the digital assistant, initiating the voice-based digital assistant includes activating an application processor and/or establishing a connection to remote servers or devices; [0049] “employs various virtual devices and/or services of third party service providers (e.g., 
Regarding claim 3, Binder discloses the electronic device of claim 2, and further discloses: an output device, wherein the at least one processor is further configured to receive a message indicating transmission of the voice command to the server from the server through the communication interface, transmit the information on the voice command to the server through the communication interface in response to the reception, and provide an indication through the output device in response to the reception ([0006] “a user may be able to activate a SIRI digital assistant on an IPHONE (both provided by Apple Inc., the assignee of the present application) by reciting the phrase “Hey, SIRI.” In response, the device outputs a beep, sound, or speech output (e.g., “what can I do for you?”) indicating to the user that the listening mode is active. Accordingly, the user can initiate an interaction with the digital assistant without having to physically touch the device that provides the digital assistant functionality”).
Regarding claim 7, Binder discloses the electronic device of claim 1, and further discloses: wherein the at least one processor includes an application processor and an audio codec chip, and the audio codec chip is configured to ([0149] the electronic device receives the sound input via the audio subsystem which includes the codec)
receive the voice signal through the microphone, based on a first clock frequency, identify the wake-up command within the voice signal in response to the reception, transmit a signal for switching a state of the application processor to a wake-up state to the application processor in response to identification, and transmit information on the identified wake-up command to the processor switching to the wake-
Regarding claim 8, Binder discloses the electronic device of claim 7, and further discloses: wherein the audio codec chip is further configured to buffer the voice signal until the processor switches to the wake-up state and provide information on the buffered voice signal to the processor in response to identification that the processor switches to the wake-up state ([0164] the device stores at least a portion of the sound input in buffer and the stored portion of the sound input is provided to the speech-based service once the speech-based service is initiated).

Claims 9, 10, and 12-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jang et al. (US Pub. 20130073293, hereinafter Jang).
Regarding claim 9, Jang discloses a server comprising: a communication interface; and a processor, wherein the processor is configured to (Fig. 2, [0054][0056] a plurality of electronic devices 100, 10, a network 200, and a server 300 connected to the network)
receive information on a first value indicating a reception quality of a voice signal received by a first electronic device from the first electronic device through the communication interface (Figs. 7-9, steps S100 and S120, receiving a voice command 
receive information on a second value indicating a reception quality of the voice signal received by a second electronic device from the second electronic device through the communication interface (Figs. 7-9, steps S100 and S120, receiving a voice command and identifying whether the voice recognition has been successfully done based on the voice recognition result),
determine an electronic device to transmit a voice command included in the voice signal among a plurality of electronic devices including the first electronic device and the second electronic device, based at least on the first value and the second value (Fig. 7, S130, selecting device based on received voice recognition result), and 
transmit a message indicating transmission of information on the voice command to the determined electronic device through the communication interface (Fig. 7, S140, controlling to perform function corresponding to a voice command).
Regarding claim 10, Jang discloses the server of claim 9, and further discloses:
wherein the processor is configured to receive, from the second electronic device, the information on the second value indicating the reception quality of the voice signal received by the second electronic device within a predetermined time interval from the time point at which the information on the first value is received through the communication interface (Jang, [0133][0134] “in sharing the voice recognition results between a plurality of devices, time information received from the devices may be taken into consideration. For instance, when a difference in input time between two devices is within a predetermined interval”).
Regarding claim 12, Jang discloses the server of claim 9, and further discloses:
wherein the processor is configured to determine the first electronic device as an electronic device to transmit the voice command based on identification that the first value is higher than the second value, transmit the message indicating transmission of the information on the voice command to the first electronic device through the communication interface, determine the second electronic device as the electronic device to transmit the voice command based on identification that the first value is lower than the second value, and transmit the message indicating transmission of the information on the voice command to the second electronic device through the communication interface (Jang, Fig. 8, [0145][0146] when the voice recognition has failed, the controller of the electronic device excludes the device having failed the voice recognition from candidate devices to perform the voice command).
Regarding claim 13, Jang discloses the server of claim 9, and further discloses:
wherein the processor is further configured to receive information on the voice command from the determined electronic device through the communication interface in response to the message, generate feedback for the voice command, and transmit information on the feedback through the communication interface (Jang, [0021][0197] providing feedback regarding a performance result for the function corresponding to the voice command).
Regarding claim 14, Jang discloses the server of claim 13, and further discloses:
wherein the processor is configured to identify that a user related to the voice signal is located near a third electronic device among the plurality of electronic devices, 
Regarding claim 15, Jang discloses the server of claim 13, and further discloses:
wherein the processor is further configured to determine at least one electronic device to make a response to the voice command among the plurality of electronic devices and transmit a control signal related to the response to the at least one electronic device through the communication interface in order to allow the at least one electronic device to operate based on the response (Jang, [0208] According to the determined priority values, the first electronic device transfers a control command to the second electronic device to perform the voice command. In response to the control command, the second electronic device may perform the voice command).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder et al., (US pub. 2014/0222436) in view of Heckmann et al. (US Pub. 2018/0190285, hereinafter Heckmann).
Regarding claim 4, Binder discloses the electronic device of claim 3,
Binder does not explicitly teach, however Heckamann does explicitly teach:
wherein the message is transmitted from the server to the electronic device, based at least on the information on the determined value and information on at least one other value, which is transmitted from the at least one other electronic device to the server and indicates the reception quality of the voice signal in the at least one other electronic device (Heckmann, [0038][0048][0054][0055][0078] “The voice-activated device responds to the request with voice message responses to the user, where the response may include, for example, requests for additional information to fulfill the request, confirmation that the request has been fulfilled, notice that the request cannot be fulfilled, and so forth”).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of Voice trigger for a digital assistant as taught by Binder with feedback indication of status as taught by Heckmann to provide an electronic device with a speaker system that generates sound of sufficient clarity and volume to provide effective audible responses to user requests for assistance (Heckmann, [0005]).

Regarding claim 5, Binder in view of Heckamann discloses the electronic device of claim 4, and Heckamann further discloses:
an output device, wherein the at least one processor is further configured to provide, through the output device, an indication indicating reception of the voice signal after the reception of the voice signal is completed (Heckmann, [0038][0048][0054][0055][0078] “voice message responses to the user, where the response may include, for example, … notice that the request cannot be fulfilled, and so forth”).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binder et al., (US pub. 2014/0222436) in view of Tak et al. (US Pub. 20170330429, hereinafter Tak).
Regarding claim 6, Binder discloses the electronic device of claim 1,
Binder does not explicitly teach, however Tak does explicitly teach:
an output device, wherein the at least one processor is further configured to provide, through the output device, an indication indicating reception of the voice signal within a duration of silence between the wake-up command and the voice command ([0122][0123] after detecting wakeup wake, a listening state is started with the array of LEDs is lit sequentially).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of Voice trigger for a digital assistant as taught by Binder with feedback indication for processing mode as taught by Tak to allow the users who provide the voice inputs to check the status of the tasks requested via the voice inputs (Tak, [0013]).
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jang et al. (US Pub. 20130073293, hereinafter Jang) in view of Binder et al., (US pub. 2014/0222436). 
Regarding claim 11, Jang discloses the server of claim 9. 
Jang does not explicitly teach, however Binder does explicitly teach:
 wherein each of the first value and the second value is included in the voice signal and is determined based at least on a wake- up command prior to the voice command (Binder, Figs. 1 and 5, steps 512 and 520, [0011][0022][0113] “If the input representation matches at least one of the one or more reference representations with an acceptable confidence, the trigger sound detector 406 initiates the speech-based service”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the system and method for controlling a plurality of device with voice command as taught by Jang with Voice trigger for a digital assistant as taught by Binder to reduce the power consumed by providing voice trigger functionality (Binder, [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659